The opinion of the court was delivered by
Marshall, J.:
The defendant appeals from a conviction of larceny of wheat of the value of $52.50.
He urges that the verdict was not sustained by sufficient evidence and that for that reason his motion for a new trial should have been granted. He was charged with stealing wheat from the Farmers Union Cooperative Association, a corporation, of Dillwyn, Kan. There was evidence which tended to prove that 135 bushels of wheat were taken from the elevator of the association without its consent. There was other evidence which tended to show that the defendant admitted to the county attorney in the presence of the sheriff and of his deputy that he had assisted in stealing thirty-five bushels of wheat from the association’s elevator. There was other evidence which tended to prove that the market value of wheat at that time was $1.50 a bushel, and still other evidence which tended to prove that the defendant received a part of the proceeds arising from the sale of the stolen wheat. The evidence was sufficient to warrant the jury in finding that the thirty-five bushels of wheat had been stolen and -that the defendant had assisted in stealing it.
The judgment is affirmed.